UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7964



TERRANCE LAMOUNT JAMES,

                                              Plaintiff - Appellant,

          versus


J. HUBERS, Sergeant, Central Prison; ROBERT
TERRY, JR., Hearing Officer, Central Prison;
DONNIE R. RAYNOR, Lieutenant, Central Prison;
HATTIE B. PIMPONG, Chief Disciplinary Hearing
Officer, Central Prison,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-599-5-BO)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Lamount James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrance Lamount James appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See James v.

Hubers, No. CA-04-599-5-BO (E.D.N.C. Nov. 3, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -